DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/463,479 in which claims 1-21 have been presented for examination in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 05/23/2019 in which claims 1-21 have been canceled while claims 22-42 have been newly added.
Priority
Acknowledgement is made of international application PCT/EP2016/079404 filed 12/01/2016 of which this application is a 371.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/23/2019has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-30,41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter without significantly more. The claim(s) recite(s) , as in claim 22, the steps of: a) estimating (S202) a state of charge for each of said energy storage cells; … c) estimating (S206) a future state of charge for each of said energy storage cells in the selected group, said future state of charge resulting from a balancing action of the respective energy storage cell; d) calculating (S208) a statistical inaccuracy for each of the estimated future state of charge; e) determining (S210) a lower threshold present state of charge (502) among the plurality of energy storage cells, or determining (S210') a higher threshold present state of charge among the plurality of energy storage cells; f) calculating (S212) a probability that the balancing action on the selected group of energy storage cells results in that at least one of the future state of charge is lower than said lower threshold present state of charge, the probability thereby being indicative of superfluous leakage, said probability being based on said future state of charge for each of said energy storage cells and on said statistical inaccuracy, or  2Application No. Not Yet AssignedDocket No.: 138223.503165 First Preliminary Amendment calculating (S212') a probability that the balancing action on the selected group of energy storage cells results in that at least one of the future state of charge is higher than said higher threshold present state of charge, the probability thereby being indicative of overcharging for at least one energy storage cell, said probability being based on said future state of charge for each of said energy storage cells and on said statistical inaccuracy are nothing more than a judicial exception since this judicial exception is not integrated into a practical application because from the specification, the battery management unit(2) is performing these via an integrated control unit (108) on which an algorithm(104) is implemented. Therefore the claims are directed to the abstract idea as per step 2A (PEG-2019)
The claim(s) 23-30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structure is integrated into the steps of performing the method. Since the additional elements in the claim amounts to no more than mere instructions to apply a statistical analysis using a generic computer, which computer is not even recited. Therefore the claims are patent ineligible since they do not provide any inventive concept, as per step 2B (PEG-2019).
Furthermore, the steps recited are nothing more than data gathering, collecting and comparing known information; collecting, displaying, and manipulating data; collecting 
Claim 40 recites: “A computer program comprising program code means for performing the steps of claim 22 when said program is run on a computer”.The program code must be first stored before being run on a computer.
Similarly claim 41 recites: “A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 22 when said program product is run on a computer”. The program code must be first stored before being run on a computer.
Additionally, since the specification does not exclude transitory signals, the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable See MPEP 2111.0 I. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 3S U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Elligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 USC. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery. Inc. v. Berkline Corp. , 
 Therefore claims 40-41 are additionally patent ineligible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations as in:
Claim 31: “…said system comprising a battery management unit (2) comprising means (104) for determining a state of charge of the energy storage cells characterized by the battery management unit being configured to….”,
Claim 40: “A computer program comprising program code means for performing the steps of claim 22 when said program is run on a computer”, and 
Claim 41: “A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 22 when said program product is run on a computer” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language  “determining”, “performing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 31,40, and 41 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for determining and estimating a state of charge of the energy storage units is performed by algorithm (104) and the means for performing are implemented by control unit (108) which calculates a statistical inaccuracy for each of the estimated future state of charge and further determines a lower threshold present25 state of charge among the plurality of energy storage cells, or a higher threshold present state of charge among the plurality of energy storage cells. The control unit (108) calculates a probability that a balancing action on the selected group of energy storage cells results in that at least one of the future state of charge is lower than the lower threshold present state of charge.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter claims. Claims 31-39 are objected to but are otherwise allowable over the prior art of record.
The prior art of record fails to teach or reasonably suggest, in the claimed combination, a system comprising a battery management unit configured to: …c) estimate a future state of charge energy storage cells in a selected group, said future state of charge resulting from a balancing action of the respective energy storage cell; d) calculate a statistical inaccuracy for each of the estimated future state of charge…f) calculate a probability that the balancing action on the selected group of energy storage cells results in that at least one of the future state of charge is lower than said lower threshold present state 5Application No. Not Yet AssignedDocket No.: 138223.503165First Preliminary Amendmentof charge, the probability thereby being indicative of superfluous leakage, said probability being based on said future state of charge for each of said energy storage cells and on said statistical inaccuracy, or calculate a probability that the balancing action on the selected group of energy storage cells results in that at least one of the future state of charge is higher than said higher threshold present state of charge, the probability thereby being indicative of overcharging for at least one energy storage cell, said probability being based on said future state of charge for each of said energy storage cells and on said statistical inaccuracy, wherein g) if said probability is indicative of that superfluous leakage or overcharging is unlikely to occur, select said group of energy storage cells as candidates for a balancing action”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 12, 2021